Title: From William Stephens Smith to Abigail Smith Adams, 7 December 1812
From: Smith, William Stephens
To: Adams, Abigail Smith



my dear Madam.
Lebanon Decr. 7th. 1812

I send you another paper with the second proclamation of General Smyth, with observations on it—these proclamations produce a very great sensation thro’ the whole of this state—the allusion Scored in the paper came thus scored from Albany—I suppose by the Editor—But if the people at the election succeed in their votes for W:S.S. I think he had better go to Washington than to an ill arranged Camp—The Winter is sett in, not much snow as yet, we expect daily news of General Smyths invasion of upper Canada agreable to his promise, you will however hear Sooner on that subject by the Albany mail than we can get it here
We all continue in health and join / in affectionate regards, to you the Pres. / all friends at Quincy / Yours Sincerely
W: S. Smith